Title: To George Washington from David Humphreys, 9 November 1786
From: Humphreys, David
To: Washington, George



My dear General.
New Haven [Conn.] Novr 9th 1786

I have this moment been honored with your letter of the 22nd of Octr & am thereby relieved from some anxiety for fear mine of the 24th of Septr had miscarried. For the reasons you mention, I think it will be best that the General Meeting of the Cincinnati should be holden at Philadelphia. I am happy that the enclosures have met with your approbation.

A few days ago, I addressed a letter to you by Messrs Morse & Austin. the latter has since concluded not to go to the Southward—by the former I expect still to have an opportunity of forwarding this. Having been pressed in time, & not having kept any copy I can hardly recollect distinctly what I have written in the letter before referred to. I only remember that I had been much mortified by the ignorance & perverseness of some of the leading members, or Demagogues, in our Assembly; and that I gave no very favorable picture of our situation or prospects.
As to your question, my dear General, respecting the cause & origin of those commotions; I hardly find myself in condition to give a certain answer. If, from all the informations I have been able to obtain, I might be authorised to hazard an opinion, I should attribute them to all the three causes which you have suggested. In Massachusetts, particularly, I believe there are a few real greivances: and also some wicked agents, or emissaries, who have been busy in magnifying the positive evils, & fomenting causeless jealousies & disturbances—but it rather appears to me, that there is a licencious spirit prevailing among many of the people; a levelling principle; a desire of change; & a wish to annihilate all debts public & private. The Assembly of that State are occupied in removing all the real subjects of hardship & complaint. They have likewise passed a new Riot Act, & given some indications of spirit in support of Government. But still the preparations & systematic arrangements on the part of the Mob do not cease. You will have seen by the Speech of Mr King before that Legislature that Congress consider themselves as the Guarantor of each State Government, & bound to interfere in its support under certain circumstances.
I refer you to Mr Morse, the bearer of this, for particulars concerning this State—I will send by the next Post the Papers respecting Asgill. Tho’ I shall not see Mt Vernon this winter, my affections are centered there, being in sincerity your most zealous friend & Humble Servant

D. Humphreys

